MEMORANDUM **
Curtis Hart appeals pro se the district court’s pre-filing review order against him and subsequent order dismissing his complaint alleging unlawful imprisonment and other violations of his rights under 42 U.S.C. §§ 1983 and 1985. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
The district court did not abuse its discretion when it ordered that all filings *707attempted by Hart in the District Court for the District of Oregon be ordered filed only if reviewed by that court and deemed neither frivolous nor repetitive. The district court provided Hart with sufficient notice and opportunity to oppose the order to show cause, provided an adequate record for review demonstrating that Hart’s prior litigation was numerous and abusive, and made substantive findings that Hart pursued frivolous and repetitive litigation. See De Long v. Hennessey, 912 F.2d 1144, 1146-48 (9th Cir.1990).
We do not consider the district court’s order dismissing Hart’s complaint on grounds of repetitiveness, pursuant to the pre-filing review order, because Hart failed to comply with Fed. R.App. P. 28(a). See, e.g., United States v. Fiorillo, 186 F.3d 1136, 1156 n. 33 (9th Cir.1999).
Hart’s remaining contentions are also without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.